Title: To George Washington from Robert Howe, 14 September 1783
From: Howe, Robert
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 14th Septr 1783
                  
                  I have been hon’d by your Excellency’s favour and am much obliged by the communication & indulgence that it conveys.  I hope very soon to pay my Respects to you at Rocky Hill, which honour I should have long since done my self had I not thought it improper to leave this place until the matters committed to my charge were intirely clos’d.  I have the honour to be with the greatest Respect Sir Your Excellency’s most obt hum. servt
                  
                     Robt Howe
                  
               